                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    VSE CORPORATION                                            CIVIL ACTION

    VERSUS                                                      NO. 19-10827

    HAROLD KORETZKY AND CARVER,                             SECTION “R” (4)
    DARDEN, KORETZKY, TESSIER,
    FINN, BLOSSMAN & AREAUX,
    L.L.C.



                          ORDER AND REASONS


       The Court has received the motion to dismiss for failure to state a claim

from defendants Harold Koretzky and Carver, Darden, Koretzky, Tessier,

Finn, Blossman & Areaux, L.L.C. 1 Because plaintiff VSE Corporation failed

to file its suit against defendants within the peremptive period, the Court

grants the motion.



I.     BACKGROUND

       This case arises from alleged legal malpractice. Plaintiff retained

defendants to draft a Collective Bargaining Agreement with the International

Association of Machinists and Aerospace Workers, AFL-CIO. 2            Plaintiff


1      R. Doc. 5.
2      See R. Doc. 1 at 2 ¶ 8.
alleges that defendant Koretzky recommended that plaintiff include in the

Agreement a provision requiring mandatory unpaid breaks. 3 Plaintiff and

the machinists’ union signed the Agreement in January 2017.4 But the

requirement for unpaid breaks allegedly violated the Fair Labor Standards

Act. 5 Consequently, plaintiff was sued in the Eastern District of Texas. 6

      Plaintiff received service of the Texas suit on April 23, 2018. 7 On

August 10, 2018, plaintiff allegedly notified defendants of the Texas suit.8

Not until May 30, 2019, though, did plaintiff file the current action against

defendants.9

      In the current suit, plaintiff alleges that it is entitled to damages as a

result of defendants’ negligent legal advice.10 Defendant responded with a

motion to dismiss, arguing that plaintiff’s claims are perempted.11




3     See id. at 2 ¶ 9.
4     See id. at 3 ¶ 12.
5     See id. at 3 ¶ 10.
6     See id. at 3 ¶¶ 13-14.
7     R. Doc. 1 at 3 ¶ 13.
8     See id. at 4 ¶ 17.
9     See R. Doc. 1.
10    See R. Doc. 1 at 4 ¶¶ 16, 18.
11    See R. Doc. 5.
                                       2
II.   LEGAL STANDARD

      To overcome a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. A court must “accept all factual allegations in the complaint as true” and

“must also draw all reasonable inferences in the plaintiff’s favor.” Lormand

v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. See Iqbal, 556 U.S. at 678. It need

not contain “detailed factual allegations,” but it must go beyond “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”

See id. (quoting Twombly, 550 U.S. at 555). In other words, “[t]he complaint

(1) on its face (2) must contain enough factual matter (taken as true) (3) to

raise a reasonable hope or expectation (4) that discovery will reveal relevant

evidence of each element of a claim.” Lormand, 565 F.3d at 257 (citations

omitted). The claim must be dismissed if there are insufficient factual

allegations “to raise a right to relief above the speculative level,” Twombly,


                                        3
550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, see Jones v. Bock, 549 U.S. 199, 215 (2007).

      “In considering a motion to dismiss for failure to state a claim, a district

court must limit itself to the contents of the pleadings, including attachments

thereto.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). That said, courts may also rely on “documents incorporated into

the complaint by reference, and matters of which a court may take judicial

notice.” Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (quoting

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

Otherwise, though, if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d).



III. DISCUSSION

      Defendants argue that plaintiff filed this claim outside the applicable

peremptive period, and thus the Court should dismiss it. 12 Because the

Court’s jurisdiction is based on the parties’ diversity of citizenship, 13 the

Court applies “federal procedural law and state substantive law.” Vincent v.




12    See R. Doc. 5 at 1.
13    See R. Doc. 1 at 1 ¶ 1.
                                        4
A.C. & S., Inc., 833 F.2d 553, 555 (5th Cir. 1987) (citing Erie R.R. Co. v.

Tompkins, 304 U.S. 64 (1938)).         “And state statutes of limitations are

considered substantive for purposes of Erie analysis.” Id. (citing Guaranty

Tr. Co. v. York, 326 U.S. 99 (1945)). The Court therefore applies Louisiana

law on peremption. See id.14

      To state a claim for legal malpractice under Louisiana law, “a plaintiff

must prove: 1) the existence of an attorney-client relationship; 2) negligent

representation by the attorney; and 3) loss caused by that negligence.”

Hamilton v. Burns, 202 So. 3d 1177, 1182 (La. App. 4 Cir. 2016) (citing

Teague v. St. Paul Fire & Marine Ins. Co., 974 So. 2d 1266, 1272 (La. 2008)).

      Even if a plaintiff meets all these elements, though, he must bring his

claim within the applicable limitations period in order to state a claim.




14    A Court sitting in diversity more precisely applies the choice of law
rules of the forum state. See Kershaw v. Sterling Drug, Inc., 415 F.2d 1009,
1011 n.1 (5th Cir. 1969) (stating that it is “incorrect” to state simply that “the
statute of limitations of the state in which the case was filed will be
applicable,” because “Erie commands that the conflict of laws rules of the
forum control”). But under Louisiana choice of law rules, “Louisiana law of
prescription/peremption should generally be applied to all civil suits brought
in Louisiana courts, regardless of which state’s law applies to the underlying
substance of the suit.” Henry v. Duane Morris, LLP, 210 F. App’x 356, 358
(5th Cir. 2006) (citing La. Civ. Code art. 3549). And in any event, the parties
both apply Louisiana law in their analyses. Compare, e.g., R. Doc. 5-1 at 4-
5, with R. Doc. 13 at 4.
                                        5
Louisiana law provides a “peremptive” period for legal malpractice actions.15

The peremption statute states:

      No action for damages against any attorney . . . shall be brought
      unless filed in a court of competent jurisdiction and proper venue
      within one year from the date of the alleged act, omission, or
      neglect, or within one year from the date that the alleged act,
      omission, or neglect is discovered or should have been
      discovered; however, even as to actions filed within one year
      from the date of such discovery, in all events such actions shall
      be filed at the latest within three years from the date of the
      alleged act, omission, or neglect.

La. R.S. 9:5605. In other words, a claim must be filed within one year of the

date that the legal malpractice occurred. If the malpractice is not discovered

at its time of occurrence, the claim can be filed within a year of the date that

it was discovered, or should have been discovered. But even so, the claim

cannot be filed more than three years after the date the malpractice occurred.

See Jenkins v. Starns, 85 So. 3d 612, 626 (La. 2012) (identifying these three

peremptive periods).

      Here, the “alleged act, omission, or neglect” was defendants’ provision

of “negligent advice regarding unpaid breaks,”16 which plaintiff’s Collective




15    “Peremption is a period of time fixed by law for the existence of a right.”
La. Civ. Code art. 3458. Because peremption defines whether the right exists
at all, “[u]nless timely exercised, the right is extinguished upon the
expiration of the peremptive period.” Id.; see also Naghi v. Brener, 17 So. 3d
919, 923 (La. 2009).
16    R. Doc. 1 at 4 ¶ 16.
                                       6
Bargaining Agreement subsequently mandated. 17 Although the complaint

does not identify the exact date defendants allegedly advised plaintiff

regarding unpaid breaks, the final agreement containing this provision was

signed in January 2017.18 Consequently, given that the current suit was filed

in May 2019—over two years later—the parties do not appear to dispute that

the complaint would fall outside the one-year peremption period, if

calculated based on the date the malpractice allegedly occurred.

      Rather, the parties dispute whether the current suit was filed within

one year of the discovery of the alleged malpractice. Defendants claim that

the “one-year peremptive period began with the April 23, 2018 service of the

[Texas] Suit.”19 Defendants also note that Plaintiff’s attorneys in that case

had made an appearance by May 10, 2018. 20 Plaintiff, on the other hand,

argues that its “knowledge of a lawsuit does not establish that plaintiff was

aware their hired counsel committed negligence when drafting the

[Agreement].” 21

     If plaintiff had discovered or should have discovered defendants’

alleged malpractice by April 23, 2018, the complaint is perempted on its face,


17   See id. at 2 ¶ 9.
18   See id. at 3 ¶ 12.
19   R. Doc. 5-1 at 8.
20   See id. at 7.
21   R. Doc. 13 at 5.
                                      7
as plaintiff did not file the current suit until May 30, 2019—over a year after

that date. As an initial matter, therefore, the Court examines whether service

of the Texas suit triggers the discovery-based peremption period.

      “Put . . . simply, the date of discovery is the date the negligence was

discovered or should have been discovered by a reasonable person in the

plaintiff’s position.” Teague, 974 So. 2d at 1275. A party need not necessarily

have actual knowledge of the negligence; rather, constructive knowledge—

“whatever notice is enough to excite attention and put the injured party on

guard and call for inquiry”—can start the peremptive period. Id. (quoting

Campo v. Correa, 828 So. 2d 502, 510-11 (La. 2012)).            That said, “a

claimant’s mere apprehension that something may be wrong is insufficient

to commence the running of peremption unless the claimant knew or should

have known through the exercise of reasonable diligence that his problem

may have been caused by acts of malpractice.” Id. at 1276.

      Under this test, the date a plaintiff receives notice of a legal filing

triggered by alleged malpractice provides the date of discovery. For example,

in Gibsland Bank & Trust Co. v. Kitchens, Benton, Kitchens & Black (APLC),

114 So. 3d 529 (La. App. 2 Cir. 2013), the Louisiana Court of Appeal for the

Second Circuit considered the type of legal activity necessary to trigger the

discovery date. There, a lawyer told a bank that a property title was clean.


                                      8
See id. at 530-31. Based on this opinion, the bank issued a loan to the

property owner, with the property as security. See id. at 531. Unbeknownst

to the bank, though, a third party had a preexisting mortgage. See id. When

the third party attempted to seize the property, the bank intervened. See id.

The bank later filed a malpractice suit against the lawyer who had checked

the title. See id. at 530-31.

      Based on these facts, the Louisiana Court of Appeal determined that

“[t]he critical inquiry . . . [wa]s the date upon which [the bank] discovered or

should have discovered the law firm’s mistake.” Id. at 533. And the court

found that this discovery date occurred when the bank became aware of the

third party’s suit. Specifically, the court held that “the one-year peremptive

period began to run . . . when [the bank] received notice that [the third party]

had filed suit and was seizing the . . . property based upon his claim that his

mortgage outranked the bank’s security interest.” Id. at 534. Because more

than a year passed after the bank received notice of the third party’s suit

before the bank filed its malpractice suit, the court dismissed the claim as

perempted. See id. at 535.

      Applying the holding in Gibsland to the facts of the current case reveals

that plaintiff’s suit falls outside this peremptive period. Here, plaintiff was

alerted to defendants’ alleged malpractice based on the filings in the Texas


                                       9
case. Specifically, plaintiff was served with the complaint more than a year

before the current lawsuit was filed.22        And this complaint states that

plaintiff’s “illegal policy or practice [of] providing . . . employees with two 15-

minute unpaid rest breaks each day . . . violated the FLSA and its

implementing regulations.”23 Indeed, plaintiff acknowledges in its own

complaint that “[t]his lawsuit alleges that [plaintiff] violated the FLSA by

requiring unpaid fifteen minute breaks and associated overtime pay.”24 That

is, plaintiff represents that the exact advice allegedly given by defendants led

to plaintiff’s being sued for contravening federal law. 25 Moreover, not only

had plaintiff been served with the Texas complaint—which on its face

indicates a deficiency in defendants’ advice—but also plaintiff had retained

counsel to defend itself against the Texas suit more than a year before filing

the current suit. 26

      In Gibsland, the Louisiana Court of Appeal found that the peremptive

period began to run at the time the plaintiff received notice of the suit calling

into question the accuracy of its lawyer’s advice regarding a property title.




22  See R. Doc. 1 at 3 ¶ 13.
23  R. Doc. 12-1 at 2 ¶ 2.
24  R. Doc. 1 at 3 ¶ 14.
25  Compare id. at 2 ¶ 9, with id. at 3 ¶ 14.
26  Cf. R. Doc. 12-2 at 1 (application of extension of time to answer
complaint filed by plaintiff’s counsel in the Texas suit on May 10, 2018).
                                       10
Likewise here, this Court finds that the peremptive period began to run at

the time plaintiff received notice of the suit calling into question the accuracy

of defendants’ advice regarding the contract provision. Because plaintiff was

served with this Texas suit on April 23, 2018—but the current suit was not

filed until May 30, 2019—plaintiff filed the instant action more than a year

after plaintiff discovered or should have discovered the alleged malpractice.

      Defendants further argue that even if plaintiff itself did not receive

notice of the alleged malpractice more than a year before it filed this

malpractice action, plaintiff’s attorney did—and the Court should impute this

notice to plaintiff. 27 In Stevison v. Charles St. Dizier, Ltd., 9 So. 3d 978 (La.

App. 3 Cir. 2009), for instance, the Louisiana Court of Appeal for the Third

Circuit found that the date of discovery was the date a plaintiff’s attorney

read a motion triggered by alleged malpractice. See id. at 981. There, a

motion to dismiss contained the necessary information to alert the plaintiff

to malpractice. See id. at 980. And an attorney would receive service of such

a motion. Here, though, the complaint in the Texas suit contained the

necessary information to excite plaintiff’s attention regarding potential

malpractice. And a party receives service of the complaint. Consequently,




27    See R. Doc. 5-1 at 8.
                                       11
the Court need not resort to imputation of notice in order to find plaintiff’s

claims perempted.

      In response to defendants’ arguments, plaintiff presents three main

defenses. First, plaintiff argues that summary judgment is not appropriate,

because genuine issues of material fact remain in dispute.28 Second, plaintiff

argues that the malpractice claim is not ripe until the Texas suit is decided. 29

Third, plaintiff argues that defendants’ fraud interrupts any peremptive

period. 30

      Plaintiff’s   first   argument—that       summary       judgment      is   not

appropriate—misunderstands defendants’ motion. Plaintiff suggests that

the Court should not grant defendants’ motion, “because genuine issues of

material fact remain disputed.”31 This standard is appropriate for a motion

for summary judgment. See Fed. R. Civ. P. 56(a). But defendants filed a

motion to dismiss under Rule 12(b)(6).32 And the standard for granting a

Rule 12(b)(6) motion is whether plaintiff pleads “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).


28    See R. Doc. 13 at 3-5.
29    See id. at 5-6.
30    See id. at 6-7.
31    R. Doc. 13 at 3 (emphasis removed).
32    See R. Doc. 5 at 1.
                                    12
       As discussed in the Court’s companion order,33 the Court’s taking

judicial notice of court filings does not “convert this motion into one for

summary judgment.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir.

1994); see also Taylor v. Charter Med. Corp., 162 F.3d 827, 830 (5th Cir.

1998). Consequently, whether factual disputes exist is irrelevant to the

decision before the Court. The question is whether plaintiff states a claim.

And because plaintiff’s claim is untimely, plaintiff fails to state a claim.

       Plaintiff’s second argument—that the malpractice claim is not ripe—

does not save plaintiff’s claim from peremption. Plaintiff suggests that

because the Texas suit has not been decided, plaintiff has yet to suffer any

damages. 34    Plaintiff correctly identifies that a legal malpractice claim

requires some loss. See Hamilton, 202 So. 3d at 1182. Indeed, “[u]ntil the

client suffers appreciable harm as a consequence of his attorney’s negligence,

the client cannot establish a cause of action for malpractice.” Braud v. New

England Ins. Co., 576 So. 2d 466, 468 (La. 1991), superseded on other

grounds by statute, La. R.S. 9:5605, as recognized in Jenkins, 85 So. 3d at

622.




33     See R. Doc. 27.
34     See R. Doc. 13 at 5.
                                       13
      But plaintiff incorrectly suggests that the Texas suit must be resolved

unfavorably to plaintiff before damages arise. Rather, “[t]he cause of action

arises . . . before the client sustains all, or even the greater part, of the

damages occasioned by his attorney’s negligence.” Braud, 576 So. 2d at 468.

Indeed, “[a]ny appreciable and actual harm flowing from the attorney’s

negligent conduct establishes a cause of action upon which the client may

sue.” Id.

      Gibsland again is instructive. There, “the act of malpractice occurred

when the law firm . . . issued its . . . title opinion incorrectly stating that there

were no prior liens or encumbrances.” 114 So. 3d at 534 (emphasis added).

And “[d]amage . . . began to occur when the bank issued its loan believing

that it had the superior lien position.” Id. (emphasis added). The lawsuit

involving the loan, of course, did not begin till after the bank issued the loan.

And the judgment in that lawsuit did not occur until even later yet. In other

words, in Gibsland, a legal judgment against the bank was not necessary for

damages to start accruing.35

      Here, the act of malpractice occurred when defendant Koretzky

allegedly issued his erroneous recommendation to include a contract


35     Indeed, if the Gibsland court had used the date of judgment as
initiating the peremptive period, plaintiff’s suit likely would have been
timely. See Gibsland, 114 So. 3d at 530-31.
                                     14
provision requiring unpaid breaks.36 But damages began to arise when

plaintiff was served with the Texas suit that arose from this advice.37 Indeed,

plaintiff specifically pleads that “[a]s a result of the [Texas] lawsuit,

[plaintiff] has been forced to incur attorney fees [and] costs”—in addition to

any losses it might suffer as a result of an adverse judgment in the suit.38 Just

as in Gibsland, therefore, plaintiff has suffered damages sufficient to begin

the peremptive period, even without an opinion in the Texas suit.

      Plaintiff also suggests the claim is not ripe, because the contra non

valentem rule tolled the peremptive period. Under this rule, “continuous

representation” of a client can “suspend liberative prescription.” Hendrick

v. ABC Ins. Co., 787 So. 2d 283, 289 (La. 2001), superseded by statute, La.

R.S. 9:5605, as recognized in Jenkins, 85 So. 3d at 622-24. But plaintiff

relies on old law to make this argument. In Hendrick, the court applied “the

law in effect before the enactment of [La. R.S.] § 9:5605.” Id. at 284. And

this law provided for prescription. See id. at 289. But prescriptive periods

“simply bar the remedy” rather than “destroy[ing] the cause of action itself.”

Naghi v. Brener, 17 So. 3d 919, 923 (La. 2009) (quoting Guillory v. Avoyelles

Ry. Co., 28 So. 899, 901 (La. 1900)).


36    See R. Doc. 1 at 2 ¶ 9.
37    See id. at 3 ¶ 13.
38    See id. at 3 ¶ 15.
                                        15
      Here, the parties do not appear to dispute that La. R.S. 9:5605

applies. 39 This statute does not create a prescriptive period, though. Rather,

it creates a peremptive period. See La. R.S. 9:5605(B) (identifying the

limitations periods as “peremptive periods” as defined by La. Civ. Code art.

3458); Jenkins, 85 So. 3d at 626 (“[W]e find La. R.S. 9:5605 clearly provides

three peremptive periods . . . .”). And “the continuous representation rule

cannot apply to suspend the commencement of these peremptive periods.”

Jenkins, 85 So. 3d at 626; see also La. R.S. 9:5605(B) (stating that the

peremptive periods at issue “may not be renounced, interrupted, or

suspended,” per La. Civ. Code art. 3461). Consequently, plaintiff’s argument

has no merit.

      Finally, plaintiff’s third argument—that defendants’ fraud interrupts

the peremptive period—lacks any foundation.               Fraud can prevent

peremption. See La. R.S. 9:5605(E) (“The peremptive period provided in

Subsection A of this Section shall not apply in cases of fraud, as defined in

Civil Code Article 1953.”). The complaint, though, does not purport to assert

a fraud claim, and contains no facts suggesting the defendants committed

fraud. Fraud must be pleaded with particularity. See Fed. R. Civ. P. 9(b) (“In

alleging fraud or mistake, a party must state with particularity the


39    Compare R. Doc. 5-1 at 5-6, with R. Doc. 13 at 4.
                                    16
circumstances constituting fraud or mistake.”). To argue that defendants

committed fraud, plaintiff refers to correspondence in its opposition

memorandum. But, as explained above, the Court cannot consider these

documents for the purposes of a Rule 12(b)(6) motion to dismiss.40 See

Collins, 224 F.3d at 498. The Court therefore finds no basis for any alleged

fraud to prevent peremption.



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendants’ motion to

dismiss.




       New Orleans, Louisiana, this _____
                                     20th day of December, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




40    In any event, the documents were part of a deficient filing that is not in
the record. See R. Doc. 15 (docket entry identifying memorandum attaching
exhibits as deficient).
                                     17
